This suit was brought by appellee, as plaintiff, against appellant and John McKnight, as defendants, on a stated account for $115.02 for meats and meat products sold and delivered to the Port City Market in Houston, Tex.; it being alleged that the defendants owned and operated said Port City Market as partners. Appellant filed a general demurrer, general denial, and a sworn plea denying that he was a partner in the Port City Market. A trial to the court resulted in a judgment in favor of appellee and against appellant and his codefendant, John McKnight, for the amount of the account sued on. McKnight has not appealed.
Appellant first complains that the trial court should have sustained his general demurrer because the account sued on was not sworn to. This contention is overruled. Appellee did not predicate his suit upon an open account. The pleadings alleged a stated account for the merchandise furnished at agreed prices.
The defendant McKnight who was in charge of the market testified to making the purchases and admitted the correctness of the account. The trial court was correct in overruling the demurrer and in entering the judgment on the account. Peurifoy et al. v. Hood Rubber Products Co. (Tex.Civ.App.) 59 S.W.2d 428; Scofield v. Lilienthal (Tex.Civ.App.)268 S.W. 1047.
Nor is there any merit in appellant's contention that the evidence does not establish that he was a partner in the business. True, appellant testified that $1,000 advanced by him to McKnight for carrying on the business was a mere loan. But other evidence, including the testimony of McKnight, was ample to support the finding that appellant advanced the money to McKnight against the latter's time and labor in conducting the business under an agreement to share equally in the profits. The court did not err in entering judgment against appellant on the ground that he was a partner in the business.
Finding no error in the Judgment, the case is affirmed.